Citation Nr: 1226874	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-49 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from April 1961 to September 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO denied, inter alia, service connection for bilateral hearing loss.  In May 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011.  

In his December 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In October 2011, he indicated that he would accept a Board video-conference hearing in lieu of an in person hearing.  In July 2012, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.704 (e) (2011).

For reasons expressed below, this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's appeal.  This electronic record has been reviewed and should be considered by VA in any future adjudication(s).  


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the instant case, the Veteran underwent VA audiological evaluation in November 2008 for the purpose of obtaining competent information regarding the existence and etiology of current bilateral hearing loss disability.  As reflected in the evaluation report, testing results reveal that the Veteran does, in fact, have current bilateral hearing loss which meets VA's definition of a hearing loss disability.  See 38 C.F.R. § 3.385 (2011).  Regarding the etiology of this disability, the November 2008 audiologist opined that hearing loss is "less likely as not . . . related to military noise exposure."  The basis for this opinion was that the Veteran's service treatment records revealed normal hearing at separation.  

Generally, a medical opinion that is based on a review of the lay and medical evidence of record and is accompanied by some rationale that reflects consideration of medical principles is considered adequate for rating purposes.  Here, the Board acknowledges that the November 2008 audiologist reviewed the record, to include the Veteran's service treatment records, and provided a basis for the opinion.  However, relevant to the current remand, the audiologist failed to discuss the relevance of an October 1963 audiogram which (when converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units) reflects abnormal hearing in the 500, 1,000, and 2,000 Hertz frequencies.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).

Absent some discussion of the significance, if any, of these abnormal results noted during service, the Board finds that the November 2008 opinion lacks sufficient rationale to be considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Hence, the RO should forward the claims file to the November 2008 audiologist for a supplemental opinion regarding whether the Veteran's current hearing loss is the result of in-service acoustic trauma (as alleged), to include a discussion of the significance, if any, of the October 1963 audiogram which reflects abnormal hearing in the 500, 1,000, and 2,000 Hertz frequencies.  The RO should only arrange for further examination of the Veteran if the original examiner is no longer available or if such examination is deemed necessary by the examiner.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the original claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the appellant fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further competent opinion in this matter, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Cheyenne, Wyoming (to include the Fort Collins Outpatient Clinic) dated from July 7, 2005 through April 20, 2012, as well as outpatient treatment records from the Health Care System (HCS) in Eastern Colorado dated from November 6, 2009 through November 18, 2011.  Review of these records reveals that a diagnosis of bilateral hearing loss was entered in the Veteran's Active Problem List on July 20, 2004.  However, records associated with this visit are not on file.  Additionally, an April 2012 memo indicates that treatment records exist for the Veteran at the VAMC in Salt Lake City, Utah, but were not downloaded and included in the Veteran's record as they were felt not to be relevant to the current appeal.  Such records are not in the electronic claims file to which the Board has access.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, the Board is required to conduct a de novo review of the record in adjudicating the issue(s) on appeal, including any determination as to the relevancy of outstanding records.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2011).  Hence, the RO must obtain all outstanding, pertinent treatment records from the Cheyenne VAMC dated prior to November 6, 2009, as well as any records from the Salt Lake City VAMC.  Additionally, as more recent records likely exist, the RO must also obtain all outstanding, pertinent treatment records from the Cheyenne VAMC since April 20, 2012, and the Eastern Colorado HCS since November 18, 2011.  The RO must follow the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Cheyenne VAMC/Fort Collins Outpatient Clinic (dated prior to November 6, 2009 and since April 20, 2012), from the Salt Lake City VAMC (all records dated since service discharge), and from the Eastern Colorado HCS (dated since November 18, 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, the Veteran's entire claims file, to include a complete copy of this remand should be forwarded to the November 2008 audiologist for an addendum opinion.  

With regard to the Veteran's bilateral hearing loss diagnosed during the November 2008 examination, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure from aircraft engine noise.  

In rendering the requested opinion, the examiner should consider and discuss the significance (if any) of the October 1963 service audiogram which (when converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units) reflects abnormal hearing in the 500, 1,000, and 2,000 Hertz frequencies.  

If the November 2008 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate ENT physician, to obtain an opinion responsive to the question posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the matter on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

